Citation Nr: 1511133	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  11-22 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1954 to June 1957. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In February 2015, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in that file reveals the transcript of the February 2015 hearing.  All other documents contained in Virtual VA are either duplicative of those contained in the VBMS or irrelevant to the claim on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most competent, credible, and probative evidence of record establishes that the Veteran's current left shoulder disability was incurred as a result of active military service.


CONCLUSION OF LAW

A left shoulder disability was incurred as a result of the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that, given the favorable disposition of the claim for service connection for a left shoulder disability, all notification and development actions needed to fairly adjudicate this matter have been accomplished.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The Veteran seeks service connection for a disability involving his left shoulder.  In this regard, the Veteran asserts that, in 1956, while serving in the military police detachment assigned to Port Whittier, Alaska, the Veteran attempted to break up a fight in the barracks.  In the melee, the Veteran was attacked with a night stick and beaten, breaking bones in his left shoulder and causing head injuries for which he was hospitalized.  He now experiences pain and weakness in his left shoulder.  The Veteran contends that, as a result, service connection should be granted as directly due to the in-service injury to his shoulder. 

In general, service connection may be granted if the evidence establishes that the Veteran's claimed disability was incurred in service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Review of the record shows the Veteran has been diagnosed with subacromial impingement of the left shoulder, as well as shoulder dislocation.  Based on these findings, the Board finds the initial criterion for establishing service connection has been met. 

As concerns the second element, the in-service incurrence or aggravation of a disease or injury, the Board notes that the Veteran's service treatment records are unavailable for review.  In October 2009, the National Personnel Records Center in St. Louis, Missouri (NPRC), notified VA that the Veteran's service treatment records were missing and likely destroyed in the July 1973 fire at NPRC.  In cases where the Veteran's service treatment records (or any pertinent records) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board notes, however, that the Veteran's 1957 separation physical examination has been located and included in the claims file.  That examination shows the Veteran's upper extremities were noted as normal at the time of separation from service.  However, as explained below, the Board finds there is competent medical and lay evidence of an in-service injury involving the Veteran's left shoulder and thus, this element is met.

Turning to the causal relationship between the present disability and the disease or injury incurred in service, the Board must first address lay evidence and determine what, if any, probative value may be attached to such evidence.  Attention must be directed to both the competency and credibility of the evidence.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

At the February 2015 hearing, the Veteran testified as to the circumstances of the in-service event, describing the broken shoulder, as well as his troubles with the joint since service.  His wife testified that the Veteran has been complaining of problems with his left shoulder on and off since his time in service.  As noted above, the Veteran's service treatment records are not of record but in various statements he has described the pain and weakness that he has experienced since his injury; he is competent to report these symptoms.  His wife, as well, is competent to report those things she herself observed.  Goss v. Brown, 9 Vet. App. 109, 113 (1996). 

The Board finds that the medical history provided by the Veteran and his wife is also credible, as it is generally consistent with the other evidence in the record and is not contradicted by any inconsistencies which materially affect the credibility of any statements.  Therefore, having found the statements of the Veteran and his wife competent and credible, the Board turns to the medical evidence of record. 

In February 2015, the Veteran underwent examination by a private physician, Dr. B.B., to determine the nature of his shoulder disability.  After examination and interview, the doctor diagnosed the Veteran with subacromial impingement of the left shoulder, as well as shoulder dislocation.  

Dr. B.B. noted the Veteran's left shoulder was tender and there was resisted internal and external rotation weakness on his left when compared to his right.  There was no noted tenderness or swelling over the left shoulder joint.

Dr. B.B. obtained and reviewed multiple x-rays of the Veteran's left shoulder, to include images of the sternum and sternoclavicular joint and clavicle.  The doctor found that the Veteran's shoulder showed evidence consistent with a chronic sternoclavicular joint posterior and inferior dislocation with associated fracture fragments.  He compared the Veteran's right and left sternoclavicular joints and found the right joint to be in a normal position but the left to be inferiorly and posteriorly displaced.  The Veteran was found to have the residuals of a left side rib fracture, as well.  Dr. B.B. noted that the evidence showed a chronic injury that was present for years.  He noted significant degenerative changes noted to the left sternoclavicular joint, and some mild to moderate left shoulder osteoarthritis.  The doctor concluded that, based on the Veteran's description of his in-service injury, as well as his reports of no other subsequent injury to the shoulder or collarbone area, the Veteran's in-service injury more likely than not caused his current left shoulder disability. 

The doctor explained that sternoclavicular joint fracture dislocations typically only occur with blunt trauma to the area, and degenerative changes in the joint are extremely rare without any history of traumatic injury to the joint.  Dr. B.B. concluded that the Veteran's chronic sternoclavicular joint dislocation likely changed the mechanics of his left shoulder and led to an advancement of osteoarthritic changes in the joint, over the course of many years.  His opinion contained clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical examination connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")

The Board finds that Dr. B.B.'s February 2015 opinion is competent, credible, and probative evidence in support of the Veteran's claim, as it shows that the current left shoulder disability was likely caused by or a result of the in-service injury.  The Board finds it probative that the doctor's conclusion is supported by the evidence of record, namely the competent lay evidence of an in-service injury involving the Veteran's left shoulder.  In this regard, it is clear that Dr. B.B. was aware of all relevant facts in this case, as he used such facts to support his conclusion.  In evaluating this claim, the Board finds particularly probative that there is no opposing medical opinion or evidence of record that is more probative than the February 2015 opinion, or any which preponderates against a finding that the Veteran's current left shoulder disability was incurred coincident to, or as a result of, his in-service injury.  Thus, the third element-a causal relationship between the present disability and the disease or injury incurred in service-has been met.

Therefore, based on the foregoing, the Board finds the preponderance of the evidence supports the grant of service connection for a left shoulder disability on a direct basis.  Indeed, as noted, the most competent, credible, and probative evidence of record establishes that the Veteran's current left shoulder disability was likely incurred as a result of an in-service event, i.e., the attack the Veteran suffered when trying to break up a fight while serving as a military police officer in Alaska. Therefore, the Veteran's service connection claim is granted.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to service connection for a left shoulder disability is granted. 




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


